Citation Nr: 1037853	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 
1999.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana, which, in 
pertinent part, denied the benefit sought on appeal.

The May 2003 rating decision also denied the Veteran's claims for 
entitlement to service connection for a right shoulder disability 
and for headaches, and she perfected an appeal of those denials 
as well.  While the case was on remand, a May 2010 rating 
decision granted service connection for those disabilities and 
assigned an initial noncompensable rating for each disability, 
both effective July 2002.  There is no indication in the claims 
file that the Veteran appealed either the assigned initial rating 
or effective date.  As a result, those issues are not before the 
Board and will not be discussed in the decision below.

A January 2005 RO letter informed the Veteran the Board Hearing 
via video conference she requested was scheduled for February 25, 
2005.  There is no indication in the claims file that she did not 
receive the letter, or any evidence postal authorities returned 
it to VA as undeliverable.  She failed to appear for her 
scheduled hearing, and the claims file reflects no evidence that 
she requested the hearing be rescheduled.  Thus, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2009).

The case has been remanded twice.  In April 2009, the last 
remand, the Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  The  AMC/RO completed the additional development as 
directed, continued to deny the low back claim, and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed all of the additional development 
directed in the 2009 Board remand.

2.  The service entrance examination contained no notation as 
concerns the Veteran's lumbar spine.

3.  The probative evidence of record shows the Veteran to have a 
familial or hereditary disorder, hypermobility/hyperflexibility 
syndrome, which did not manifest during the Veteran's active 
service.

4.  Lumbar spine degenerative joint disease did not manifest 
within one year of the Veteran's separation from service.


CONCLUSION OF LAW

The Veteran's currently diagnosed low back disability, to include 
lumbar spine degenerative joint disease, is due to her hereditary 
hypermobility/hyperflexibility syndrome, which manifested after 
separation from active service.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.304(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in June 2002 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
was not entirely content-compliant, to include absence of notice 
of how disability ratings and effective dates are assigned in the 
event service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This omission was not 
prejudicial, however.

Pursuant to the two remands noted earlier, the AMC/RO provided 
supplemental VCAA notices in August 2008 and April 2009.  Both 
letters reiterated the essentials of VCAA notice and also 
informed the Veteran how disability evaluations and effective 
dates are determined.  Further, following issuance of each  
letter, the claim was/were reviewed on a de novo basis, as shown 
in the December 2008 and May 2010 supplemental statements of the 
case.  Thus, any timing-of-notice error was cured and rendered 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or supplemental statement of the case, is sufficient 
to cure a timing defect).  

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  The case was remanded to address Duty-To-
Assist concerns raised by the Veteran.  In light of the curative 
notices noted above, and the assistance rendered the Veteran, the 
Board finds the evidence shows the statutory purposes of content-
compliant VCAA notice were not frustrated, as she was afforded a 
meaningful opportunity to participate in the adjudication of the 
claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Consequently, any pre-decision notice content error was cured and 
rendered harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. 
Ct. 1696, 173 L.Ed.2d 532 (2009).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159.  As a result, the Board 
may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted at 
the time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before enrollment 
and was not aggravated by such service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  If a pre- existing disorder is "noted" on entering 
service, the Veteran has the burden of showing an increase in 
disability during service.  If the Veteran meets that burden and 
shows that an increase in disability occurred, the burden then 
shifts to the government to show that any increase was due to the 
natural progress of the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if the 
condition underwent no increase in severity during service on the 
basis of the evidence of record pertinent to the manifestations 
of the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation; rather, the underlying condition, as 
contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening 
of the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Service connection may also attach for congenital or familial 
conditions or diseases, if the condition or disorder manifested 
to a compensable degree during active service or was aggravated.  
See VAOPGCPREC No. 82-90 (July 18, 1990), cited at 56 Fed. Reg. 
45,711 (1990).  Congenital defects, however, are not diseases or 
injuries within the meaning of applicable regulations.  38 C.F.R. 
§ 3.303(c).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  38 C.F.R. § 3.159(a)(2);  see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 



Analysis

The Veteran, who served as a Navy corpsman, is diagnosed with a 
current low back disability which includes degenerative joint 
disease of the lumbar spine.  She asserts her current disability 
is a residual of an in-service injury she sustained when a 300-
pound patient fell on her.

The January 1995 Report Of Medical Examination For Enlistment 
notes the Veteran's spine and other musculoskeletal system was 
assessed as normal at the time of her entry onto active duty.  
Therefore, she is presumed to have been in sound condition at the 
time of her enlistment insofar as her spine is concerned.  
38 C.F.R. § 3.304(b).

Service treatment records of August 1997 note the Veteran's 
complaints of back pain of five days' duration, and that she was 
taking Naprosyn and Motrin for relief.  The entry notes the 
Veteran's symptoms were subsequent to the lifting involved in 
transferring a 300-pound patient on the ward.  The entry makes no 
mention of the patient having fallen on the Veteran.  She denied 
any symptoms of radiation or bowel or bladder involvement.  
Physical examination revealed no deformity or tenderness to 
palpation of an illegible area or the paraspinals.  Range of 
motion was full without pain, and straight leg raising was 
negative.  Muscle strength of the lower extremities was 5/5, 
sensation to light touch intact, and reflexes were 2+ and 
symmetrical in the lower extremities.  The examiner diagnosed a 
back strain and noted that proper lifting methods were discussed 
with the Veteran.  Rest and heat were included as treatment, and 
the Veteran declined lifting restrictions for her work.

The service treatment records note no further entries related to 
the back.  In December 1997 the Veteran was rear ended while at a 
stop.  She reported she was wearing a shoulder restraint seat 
belt.  She did not experience loss of consciousness or amnesia, 
and the air bag did not deploy.  She complained of neck and 
shoulder pain.  Tenderness to palpation of the cervical spine was 
negative but positive for the shoulder.  At a follow-up 
approximately four days later, the entry notes that cervical 
spine x-rays had not shown any abnormalities, but the Veteran 
complained of pain when she moved her head.  The examiner noted 
the neck was fairly immobile in a stiff cervical collar she had 
worn since the initial emergency room visit.  Examination 
revealed no abnormalities of the cervical spine.  No complaints 
related to the back are noted, and the diagnosis was cervical 
strain.

While the service treatment records note no further complaints of 
treatment for the low back strain, the July 1999 Report Of 
Medical History for the Veteran's examination at separation notes 
she indicated a history of recurrent back pain.  In the 
explanation section, she indicated that he had had back pain from 
a strain at work as well as two car wrecks.  The physician's 
summary noted the back problems were due to a January 1998 motor 
vehicle accident, but that there was no current disability.  The 
July 1999 Report Of Medical Examination For Separation notes the 
spine was assessed as normal.  The Veteran was deemed physically 
fit for separation.

The April 2003 VA examination report notes the Veteran's reported 
history of recurrent low back pain.  Physical examination 
revealed range of motion with complaints of pain on all 
movements.  The examiner noted the concave contour to the low 
back was significant but pelvic tilt was negative.  Heel-toe, 
tandem and backward walking were normal.  Straight leg raising 
revealed complaints of pain on dorsiflexion of the foot at 70 
degrees.  The left leg was 1 cm shorter than the right.  Motor 
strength and sensation were intact.  X-rays were not done due to 
the need for the Veteran to undergo a pregnancy test.  Without 
benefit of the x-ray findings, however, the examiner diagnosed a 
history of low back pain, and that the Veteran's congenital leg 
length discrepancy was the likely cause of her low back pain.  
The May 2003 lumbar spine x-ray examination report notes the x-
rays revealed no significant degenerative changes.  There was 
very mild L5-S1 joint space narrowing.  The vertebral body 
heights and remaining joint spaces were well maintained, and 
there was no offset of vertebral bodies.

Although the April 2003 examination report notes the examiner 
opined the congenital leg length discrepancy was the likely cause 
of the Veteran's low back pain, the July 2007 Board remand 
directed another examination and requested an opinion as to 
etiology, as additional private treatment records had been added 
to the claims file.

The October 2008 examination report notes that x-ray examination 
showed degenerative disk narrowing, very minimal concave right 
rotary scoliosis epicentered at L3, and very small ribs at T12.  
The examiner noted the rotary scoliosis was an idiopathic 
congenital condition, which medical studies showed progressed 
with age.  The examiner also opined that the Veteran's seatbelt, 
which she was noted to have been wearing at the time of the 1997 
rear end accident, would have protected her lumbar spine.  The 
examiner also noted the then current October 2008 x-rays, when 
compared to the May 2003 x-rays, which showed minimal narrowing 
at L5-S1, showed the narrowing to have progressed.  In light of 
those factors, the examiner opined the Veteran's low back 
disorder was mostly likely due to the Veteran's then current 
work-related duty of having to lift patients onto exam tables.

The Veteran disputed the accuracy of both the examiner's 
observations and her notations.  She submitted private medical 
records which document her treatment for a low back disability.  
Specifically, a September 2008 private medical record from J. 
A.W., M.D., notes the Veteran had musculoskeletal pain and 
stiffness, which is "as likely as not" the result of the injuries 
the Veteran sustained in service.  Dr. W went on to state that 
the conditions wax and wane, but without the prior in-service 
injuries the Veteran would not have the ongoing problems that she 
has.  A September 2008 letter from Dr. W notes that the Veteran 
received treatment for her musculoskeletal complaints through VA, 
not through Dr. W.  Dr. W opined, however, that after examining 
the Veteran and talking with her, the issues as likely as not 
stem from injuries sustained in service.

Subsequent to the October 2008 VA exam, the Veteran also 
submitted her July 1999 Report of Medical History for separation 
purposes, which was not available to the October 2008 VA 
examiner, who noted the Veteran had not complained of back pain 
at her separation examination.  The Veteran also submitted a 
narrative statement describing her disagreement with the October 
2008 VA examiner's report. 

The Veteran indicated that the VA nurse practitioner who 
conducted the exam explained at the outset that the exam was 
merely a favor and not much time could be spent. The Veteran 
indicated that the examiner would cut her off when she tried to 
explain her complaints with regard to her claimed disabilities 
and that she was told to give brief answers to only the questions 
asked.  The Veteran stated that she was told that only x-rays 
would be taken, even though the Veteran felt an MRI would be more 
appropriate.  The Veteran indicated that the VA examiner's note 
that she was able to sit through the exam without evidence of 
discomfort was purely false.  The Veteran stated that she was not 
functionally independent in activities of daily living, contrary 
to what is in the examination report. 

The Veteran described her low back symptoms in detail and then 
noted that, despite the examiner's statement that there was no 
tenderness, her back is excruciating to touch.  She also stated 
she did not injure her back during post-service employment while 
lifting patients onto an exam table.  Rather, she stated she quit 
her job when the new physician she was working for required her 
to lift patients and she was unable to do so.  The Veteran, in 
part, claims that she injured her back lifting a patient while 
serving on active duty as a corpsman. This aspect of the claim 
was not addressed by the VA examiner.  In light of the above, the 
Board remanded the appeal again for another examination and nexus 
opinion.

The 2003 and 2008 VA examinations were conducted by nurse 
practitioners.  In the most recent remand, the Board specifically 
requested a physician to conduct the examination.  The September 
2009 examination report notes the physician-examiner conducted a 
review of the claims file.  The report notes the examiner noted 
the Veteran's reported history of her in-service back strain, and 
that 800 mg of Motrin took the edge off of the pain for 10 yrs, 
when she had to cease usage due to stomach problems.  She briefly 
tried Tylenol, but decided she did not want to use a narcotic.  
The Veteran reported further that she worked as a medical aide 
after her separation from active service, where she checked in 
patients, prepared charts, and answered the phone.  The work 
entailed both standing and sitting.  She had continued pain in 
the right lower extremities but she did not have health 
insurance; so she did not seek treatment.  About three years 
prior to the examination she started developing radiating pain in 
the left lower extremity, and she was afraid she might have bone 
cancer. As a result, she was afraid to see a doctor.  She noted 
the pain was in both legs and it came and went.  She had tried 
weight loss and exercise regimen.  The workouts made her pain 
worse, as did epidural steroid injections.  She reported having 
experienced some falls but did not know why.

The examiner noted the records of the Veteran's physical 
therapist, JF, who diagnosed both a leg length discrepancy and a 
pronounced lordotic curve along with anterior pelvic tilt.  The 
Veteran consulted JF's neurosurgeon earlier in 2009, who saw no 
role for surgical intervention and recommended weight loss and 
physical therapy.  The Veteran noted it was difficult to get our 
of bed and in and out of her car.  It was also difficult to do 
housework, most of which was done by her children.  She also 
reported occasional numbness in her legs and occasional burning 
in the low back, which she described as like a hot knife.  She 
described her low back pain as constant with radiation to both 
legs.  On a scale of 1 to 10, the Veteran assessed her pain on 
most days as 3-4/10, sometimes as low as 2/10 when she used 
Vicodin, but also on occasion 10/10 if no medication is used.  
The Veteran noted she had been issued shoe orthotics which she 
was told would help her pain by alleviating her leg length 
discrepancy.

The examiner then reviewed the Veteran's treatment records in the 
claims file, to include her private treatment records. Among the 
entries noted were: a February 2006 notation of a complete 
physical by Dr. W where no specific concerns or complaints were 
noted, and she stated she was doing well.  An August 2005 entry 
by Dr. W that noted the Veteran was working out five to six days 
a week with no mention of back pain.  The August 2003 assessment 
of JF for right-sided thoracolumbar pain.  Other than the 
notation of the accentuated lumbar lordosis, there were no 
abnormal findings.  There were no motion deficits, strength and 
reflexes were normal in the lower extremities, and no significant 
tenderness to palpation of the spine.

The September 2009 report notes that physical examination 
revealed the Veteran appeared nervous and was unable to sit 
still.  She stretched her torso in a rotational pattern and 
twisted it far beyond the normal range of motion.  She stood up, 
leaned, and slouched, and intermittently sat right or left Taylor 
position with either right or left hip in extreme external 
rotation while sitting in a chair.  She also rocked back and 
forth in the chair.  The examiner noted the Veteran's elbows and 
knees were hyperextended approximately 20 degrees beyond normal 
extension.  Her digits were hyperextended to at least 90 degrees, 
easily beyond normal range of motion at the metacarpophalangeal 
joints.  The Veteran reported she once was able to place her 
palms on the floor.  The examiner noted that, while  the spine 
was nontender to palpation, the Veteran had hypersensitivity to 
palpation of the paraspinal muscles, though those muscles were 
not tight; and the Veteran jumped dramatically in response to 
being touched lightly.  The examiner noted that no trigger points 
of tenderness were detected in either upper extremity or trunk or 
lower extremity as normally found with fibromyalgia.  The 
Veteran's gait was normal-no limping, listing, or guarding 
observed.  On active range of motion testing the Veteran could 
barely touch her knees when standing and leaning forward.  She 
could barely actively extend her spine, and she was essentially 
unable to do lateral flexion.  The examiner noted the Veteran's 
examination results contrasted with JF's prior normal 
examination, except for JF's notation of the lordosis and leg 
length discrepancy.

The examiner noted that heel-toe walk and tandem gait were 
normal.  Straight leg raising was negative to 90 degrees 
bilaterally.  Excessive lumbar lordosis was noted.  The MRI 
examination report noted degenerative osteoarthritis at L5-S1 
with central and slightly left-sided disc.  There was 
degeneration of the disc space at the L4-5 level with central 
canal narrowing, slightly eccentric left-sided impingement upon 
the thecal sac.

The examiner opined the Veteran demonstrated classic and 
pronounced hypermobility/hyperflexibility syndrome on 
examination, as it was evident in her upper and lower 
extremities, her back, and digits.  The examiner noted the 
condition could easily account for the Veteran's widespread 
multiple joint complaints, along with falls, back pain, lumbar 
lordosis and intermittent joint strains and pains, even to 
include her prior reported plantar fasciitis and pes planus.  The 
examiner also noted the examination results did not demonstrate 
the classic findings expected with lower extremity radiculopathy.

The examiner opined the Veteran's low back pain was most likely 
related to her extreme lumbar lordosis, her anterior pelvic tilt, 
and the leg length discrepancy, all of which are likely secondary 
to her hypermobility syndrome.  The syndrome, noted the examiner, 
is essentially a postural condition that is hereditary, not 
acquired.  Until recently it was not well described or studied in 
medical literature.  The examiner cited a good review by the 
College of Rheumatology Conference of October 2008.  The examiner 
further noted the condition tended to be more symptomatic as 
individuals aged, became more overweight, or when stresses or 
strains of everyday living temporarily exacerbated a joint.  If 
one is not in good physical shape, injury is more likely.  The 
examiner opined it was unlikely the Veteran's syndrome began 
during her active service by a specific event such as a single 
incidental strain, as no constant and progressive condition is 
noted in the service treatment records, and there was no notation 
of an abnormal back examination upon separation from active 
service.  In short, the examiner opined, the Veteran's low back 
pain is unrelated to her active service.

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While 
the Board is not free to ignore the opinion of a treating 
physician, it is free to assess a treating physician's opinion 
and determine what weight it merits when compared to other 
evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).  The Court Of Appeals For Veterans Claims has explicitly 
"rejected a broad application of the 'treating physician rule' 
that gives the opinions of treating physicians greater weight in 
evaluating veterans' claims."  Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993).

Other than the Veteran's assertions, the only medical evidence 
that directly contradicts the opinion of the VA examiners at the 
2008 and 2009 examinations is Dr. W's letters.  When evaluated 
against the applicable criteria, Dr. W's opinions leave much to 
be desired, and the Board accords her two favorable opinions de 
minimus weight at most.

The most recent guidance in this area notes that, while the fact 
a physician did not have access to the claims file or other VA 
records may note be the sole reason for rejecting an opinion, a 
physician's opinion must still be accurate, fully explained, and 
consistent with the underlying facts.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and has sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).

Dr. W provided no explanation or rationale for her opinion that, 
but for the Veteran's in-service strain, she would not manifest 
her current low back disorder.  Dr. W initially noted that she 
had not treated the Veteran for her musculoskeletal complaints 
but, as noted, she based her later opinion on an examination she 
noted she conducted on the Veteran.  Ironically, the fact that 
Dr. W examined the Veteran compromises her opinion even more.  
How?  She did not even note the Veteran's congenital lumbar 
lordosis-perhaps because she primarily treated the Veteran's 
female conditions.  The Board notes that JF, a physical therapist 
observed the Veteran's lumbar lordosis, pelvic tilt, and leg 
length discrepancy, on examination, but not Dr. W.  Thus, all 
indications are that Dr. W was out of her element.  In any event, 
being as she did not note the lumbar lordosis or leg length 
discrepancy, or the other manifestations of the Veteran's 
hypermobility syndrome, she was hardly in a position to proffer a 
comprehensive assessment and opinion.  The fact that she did not 
have access to the Veteran's records other than those she 
maintained enhances the deficiency of her opinion.

On the other hand, the VA examiners' opinions are fully supported 
by the evidence of record.  Although the Veteran in fact noted 
her complaints of back pain on her medical history in 1999, the 
examiner noted the spine was normal at her separation 
examination.  The service treatment records clearly note the 
Veteran's complaints following the rear-ending were confined to 
her neck and shoulder.  The May 2003 x-rays did not show 
significant degenerative changes or joint space narrowing at L5-
S1, whereas the 2008 x-rays did.  Thus, the examiner at the 2008 
examination had a rational basis for noting the effects of the 
Veteran's hereditary and congenital condition had progressed 
since 2003.  The records in the claims file note the Veteran 
experienced falls after her separation from service, and she 
reported sustaining a strain while carrying a baby down some 
stairs.  Further, contrary to her assertions in her rebuttal of 
the 2008 examination report, her September 2007 physical therapy 
records note she did quite a bit of lifting at her job while she 
was employed.

The Veteran was quite correct in her June 2010 response to the 
2010 supplemental statement of the case when she noted that there 
was no record of the lumbar lordosis when she enlisted.  That is 
why she had the presumption of soundness in her favor.  But that 
is not the determining factor in this appeal.  She is not 
correct, however, in her assertion that her congenital lordosis 
and pelvic tilt rendered her more vulnerable to in-service 
injury.  Her August 1997 back strain secondary to lifting and the 
December 1997 car accident notwithstanding, the evidence 
compellingly supports the VA examiner's opinion in the September 
2009 examination report that the Veteran's congenital lumbar 
lordosis is a condition that progresses with age, which the 
evidence shows is currently transpiring.  Contrary to Dr. W, the 
2009 report shows the examiner provided a full explanation for 
her opinion and cited medical literature that supported her 
findings and observations.

The Board notes the lay statements of the Veteran's mother, 
friends, and family, but they are competent only as to the 
symptoms they observed.  The Board does not deem diagnosing a 
congenital or hereditary condition and its residual symptoms as 
within the competency of the average lay person.  The Board notes 
the fact the Veteran has medical training but finds the Veteran 
did not acquire the training or expertise needed to determine 
what is a residual of a hereditary condition, to include low back 
pain and other symptoms. 

In light of the above, the Board finds the evidence clearly shows 
the Veteran to have a hereditary disorder of 
hypermobility/hyperflexibility syndrome, and that her lumbar 
lordosis, anterior pelvic tilt, and leg length discrepancy, are 
secondary to the hereditary disorder.  The Board finds further 
that the hereditary disorder did not manifest during the 
Veteran's active service.  There is no evidence the leg length 
discrepancy manifested during active service.  The Board further 
finds the preponderance of the evidence shows the 1997 back 
strain did not manifest active symptomatology at the time of 
separation from active service, and that the Veteran's currently 
diagnosed lumbar spine degenerative joint disease did not 
manifest to a compensable degree within one year of her 
separation from active service.  In any event, the preponderance 
of the medical evidence shows the lumbar spine degenerative joint 
disease is not causally connected to her 1997 back strain.

In light of the above, the Board is constrained to find the 
preponderance of the evidence is against the claim.  38 C.F.R. 
§§ 3.303, 3.307, 3.309(a); VAOPGCPREC No. 82-90 (July 18, 1990), 
cited at 56 Fed. Reg. 45,711 (1990).

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a low back disability is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


